Motion Denied and Order filed February 28, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00659-CR
                                ____________

                  MANUEL ASUNCION PENA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1457098


                                    ORDER
      Appellant is represented by appointed counsel, Joshua Hill. Appellant’s brief
was originally due November 23, 2016. We have granted a total of 90 days to file
appellant’s brief until February 22, 2017. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional circumstances.
No brief was filed. On February 20, 2017, counsel filed a further request for
extension of time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Joshua Hill to file a brief with the clerk of this court
on or before March 30, 2017. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Jamison, and Brown




                                          2